Per curiam.
Three clients filed grievances against Verlin Sweat, Jr. with the State Bar of Georgia. The clients generally alleged that Sweat, after being hired to perform as the closing attorney in real estate transactions, failed to adequately perform the closing, misrepresented that he had performed the title search, failed to timely pay the mortgage holders the monies due, and, in one instance, issued the client a counterfeit title insurance policy.
After an investigation, the Investigative Panel of the State Disciplinary Board directed the Office of General Counsel of the State Bar to file four Notices of Discipline imposing disbarment against Sweat. The Notices of Discipline summarily found that Sweat violated Standards 3 (engaging in illegal professional conduct involving moral turpitude), 4 (engaging in professional conduct involving dishonesty and fraud), 44 (abandoning a client matter), 45 (knowingly engaging in illegal conduct or conduct contrary to a disciplinary rule), 61 (failing to deliver funds to client), 63 (failing to render appropriate accounts to client regarding funds), 65 (failing to account for trust property held in a fiduciary capacity), and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d). Sweat was personally served with the Notices and has failed to file Notices of Rejection.
After considering the records in these cases, we hereby order that Verlin Sweat, Jr. is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, take all actions necessary to protect the interests of his clients, and certify to this Court that he has satisfied the requirements of such rule.

Disbarred.


All the Justices concur.

*832Decided January 17, 1995.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Deputy General Counsel State Bar, for State Bar of Georgia.